Citation Nr: 1728149	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as due to exposure to herbicides, and to include as secondary to service-connected type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel



INTRODUCTION


The Veteran served on active duty from October 1968 to October 1970 with the United States Army, to include service in the Republic of Vietnam .  His service medals and decorations include the Combat Infantry Badge and Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Muskogee, Oklahoma Regional Office (RO).

The Board previously remanded this case for further development in February 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board previously remanded this case to afford the Veteran the opportunity to identify any pertinent, outstanding  private or VA treatment records.  In March 2016, the AOJ requested that the Veteran submit authorizations for any relevant private treatment records.  The following month, the Veteran submitted authorizations for Drs. R. Hunter. and R. Ballard.  The AOJ subsequently requested these records and informed the Veteran that these records has been requested.  However, an April 2016 Report of Contact shows that Dr. R. Hunter was deceased.  Moreover, another Report of Contact dated that same month shows that Dr. R. Ballard did not have any records for the Veteran.  In its remand, the Board specifically directed the AOJ to follow proper notification procedures.  However, the AOJ never notified the Veteran that it was unable to obtain these records.  See 38 U.S.C.A. § 5103A(b).  As such, in order to comply with the Board's prior remand and fulfill the duty to assist, the AOJ must send  notice to the Veteran informing him that these records were not available and giving him the opportunity to provide additional information to obtain such records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also remanded this case to afford the Veteran a VA examination to address the etiology of his hypertension.  A VA examination with opinion was done in May 2016.  The examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event or illness.   The examiner noted that the Veteran's blood pressure was normal upon discharge examination and there was no evidence of hypertension during service or within one year of discharge.  It was noted that the Veteran had hypertension in June 1984.  The examiner concluded that there was no medical evidence available to establish a nexus between the claimed in-service disease or injury and the current disability.  

However, the examiner failed to address the Veteran's conceded in-service herbicide exposure.  Although VA has not conceded a relationship between hypertension and herbicides, it is significant to note that, prior to 2006, the National Academy of Sciences (NAS) placed hypertension in the "Inadequate or Insufficient Evidence" category.  However, in its update in 2006, NAS elevated hypertension to the "Limited or Suggestive Evidence" category.  Update 2012 provides the history of NAS changing the categorization of hypertension beginning in its 2006 Update and subsequent Updates.  See 79 Fed. Reg. 20,308 (Apr. 11, 2014).  Update 2012 notes that NAS has defined this category of limited or suggestive evidence to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  Id. at 20.309.  

In light of the above, it will be necessary to obtain an opinion specifically addressing whether in the Veteran's case his hypertension is related to his herbicide exposure.  as the VA examiner did not address whether there is any association between the Moreover, when determining service connection, all theories of entitlement must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  A July 2012 VA diabetes mellitus examination stated that "in review of the available evidence, the Veteran's hypertension pre-dates the diagnosis of hypertension.  The records mild renal insufficiency is secondary to the Veteran's prolonged diagnosis of hypertension."  Therefore, the examiner opined that the Veteran's
hypertension is not secondary to the diagnosis of type II diabetes and there is no evidence that type II diabetes has aggravated the hypertension.  

However, the wording of this opinion is confusing as the examiner indicated that the Veteran's hypertension preexisted his hypertension; and the examiner failed to offer a rationale for finding that the Veteran's hypertension was not aggravated by his diabetes mellitus.  As such, another opinion in this regard is indicated.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran notice informing him of the information and evidence necessary to establish service connection for hypertension on a secondary basis.  Also, notify the Veteran that records for Drs. R. Hunter. and R. Ballard were unavailable and explain why.  Provide the Veteran with the opportunity to submit additional information concerning these records.    

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The electronic record should be made available for review of the Veteran's pertinent medical history.  All indicated tests and studies should be undertaken.  The examiner should offer an opinion as to the following: 

   (a) Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to his military service, to include his exposure to herbicides and/or the strain and/or stress of combat service in Vietnam. 

   (b) Whether it is at least as likely as not (a 50% or higher degree of probability) that hypertension is proximately due to, or has been aggravated by the Veteran's service-connected diabetes mellitus, type II.  
A detailed rationale for all opinions expressed should be furnished.  The examiner should specifically address the Update 2012 from NAS, the Veteran's and his wife's lays statements, and the significance of his renal insufficiency.   

3.  Readjudicate the appeal.  If any claim remains denied, issue a supplemental statement of the case, and return the case to the Board after appropriate time to respond.    

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



